UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING SEC FILE NUMBER: 000-54252 CUSIP NUMBER: 62540Q109 (Check One): [] Form 10-K[ ] Form 20-F[ ] Form 11-K[X ] Form 10-Q[ ] Form 10-D[ ] Form N-SAR[ ] Form N-CSR For Period Ended: September 30, 2012 [] Transition Report on Form 10-K [] Transition Report on Form 20-F [] Transition Report on Form 11-K [] Transition Report on Form 10-Q [] Transition Report on Form N-SAR For the Transition Period Ended: If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. PART I - REGISTRANT INFORMATION MULTI-CORP INTERNATIONAL INC. Full Name of Registrant Former Name if Applicable 952 N. Western Ave., Address of Principal Executive Office (Street and Number) Los Angeles, CA 90029 City, State and Zip Code PART II – RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate) [X] (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense. (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report of transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III – NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The Form 10-Q for thenine months ended September 30, 2012 will not be submitted by the deadline due to a situation where the workload exceeds available personnel.We were not able to complete all of the financial information required to allow sufficient time for our independent auditors to be able to finalize their review and provide their consent by the filing deadline of November 14, 2012. PART IV – OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Robert Baker 744-7090 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If answer is no, identify report(s). Yes [X]No [] Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Yes [X]No [] Loss from continuing operations during the three months ended September 30, 2012 increased to approximately ($18,000) as compared to ($8,000) forthe comparable period ended September, 2011 and to approximately ($306,000) from ($205,000) for the nine month periods ended September 30, 2012 and 2011, respectively.For the three month period ended September 30, 2012 the increase was mainly due to an increase in amortization of intangible assets included in operating expenses of $7,000 with no comparable amortization amounts during the comparable period ended September 30, 2011.Professional fees remained relatively consistent being $6,135 for three months ended September 30, 2012 and $6,821 for September 30, 2011.General and administrative expenses for the three months ended September 30, 2012 increased to $5,510 from $1,202 (September 30, 2011). For the nine months ended September 30, 2012 as compared to the nine months ended September 30, 2011, the increase in operating expenses was mainly due to a charge of $250,000in stock based compensation expenses with no comparable expense in 2011,offset by a decrease in professional fees during the nine months ended September 30, 2012 to $22,759 from $187,735 for the nine months ended September 30, 2011. The Company expects to report a net loss of $276,893 and $213,031 for the nine month periods ended September 30, 2012 and 2011, respectively. MULTI-CORP INTERNATIONAL INC. Name of Registrant as Specified in Charter has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: November 14, 2012 By: /s/ Robert Baker Name: Robert Baker Title: Principal Executive Officer ATTENTION Intentional misstatements or omissions of fact constitute Federal Criminal Violations (See 18 U.S.C. 1001).
